17‐838 
Grant v. United States 
 
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                           

                              SUMMARY ORDER 
                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY 
PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 4th day of June, two thousand eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   DENNY CHIN, 
                            Circuit Judges,   
                   WILLIAM F. KUNTZ, 
                            District Judge.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
DERRICK GRANT,   
                   Petitioner‐Appellant, 
 
                   ‐v.‐                             17‐838 
 
UNITED STATES OF AMERICA, 


* Judge William F. Kuntz, of the United States District Court for the Eastern 
District of New York, sitting by designation.   

                                          1 
                   Respondent‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                  LOUIS R. AIDALA, New York, NY. 
 
FOR APPELLEE:                                   THOMAS McKAY (Elizabeth Hanft 
                                                and Diane Gujarati, on the brief), 
                                                Assistant United States Attorneys, for 
                                                Geoffrey S. Berman, United States 
                                                Attorney for the Southern District of 
                                                New York, New York, NY.     
 
      Appeal from a decision and orders of the United States District Court for 
the Southern District of New York (McMahon, CJ.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the decision and orders of the district court be 
AFFIRMED. 

        Petitioner‐appellant Derrick Grant appeals from a January 11, 2017 decision 
and order of the United States District Court for the Southern District of New 
York (McMahon, CJ.) denying his petition under 28 U.S.C. § 2255 to vacate and set 
aside his conviction on the grounds of ineffective assistance of counsel, and a 
March 3, 2017 order denying his motion for reconsideration.    On appeal, Grant, 
who pled guilty pursuant to a plea agreement to murder in furtherance of a 
criminal continuing enterprise, in violation of 21 U.S.C. § 848(e)(1)(A), and to use, 
possession, and discharge of a firearm in furtherance of a crime of violence, in 
violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 924(c)(2), argues that he received 
ineffective assistance of counsel when his prior attorneys failed to assert his right 
to withdraw his guilty plea.    Grant seeks to vacate his plea agreement and 
subsequent sentence.    We assume the parties’ familiarity with the underlying 
facts, the procedural history, and the issues presented for review. 
         
          “The Sixth Amendment guarantees the right to effective representation,” 
and when “assessing a claim that a lawyer’s representation did not meet the 
constitutional minimum, we indulge a strong presumption that counsel’s conduct 

                                           2 
f[ell] within the wide range of professional assistance.”    Lynch v. Dolce, 789 F.3d 
303, 311 (2d Cir. 2015) (internal quotation marks omitted, alteration in original).   
To overcome this strong presumption, a petitioner must establish that: (1) his 
“counsel’s representation fell below an objective standard of reasonableness”; 
and (2) “any deficiencies in counsel’s performance must be prejudicial to the 
defense[.]”    Strickland v. Washington, 466 U.S. 668, 688, 692 (1984).    For the 
reasonableness prong of the Strickland analysis, the petitioner must demonstrate 
“that counselʹs representation was unreasonable under prevailing professional 
norms and that the challenged action was not sound strategy.”    Kimmelman v. 
Morrison, 477 U.S. 365, 381 (1986).    As to prejudice, the petitioner must 
demonstrate “that there is a reasonable probability that, but for counsel’s 
unprofessional errors, the result of the proceeding would have been different.    A 
reasonable probability is a probability sufficient to undermine confidence in the 
outcome.”    Strickland, 466 U.S. at 694.    A court need not address both prongs of 
the Strickland test; if either fails, the entire claim fails.    Id. at 697.    “The question 
of whether a defendant’s lawyer’s representation violates the Sixth Amendment 
right to effective assistance of counsel is a mixed question of law and fact that is 
reviewed de novo.”    United States v. Blau, 159 F.3d 68, 74 (2d Cir. 1998). 
         
        Beginning with the first prong of the Strickland test, even if Grant’s counsel 
intended the July 21st letter to serve as a motion to withdraw, but either failed to 
properly convey this to the court or misapprehended Fed. R. Crim. P. 11(d)(1), 
Grant is unable to demonstrate that their actions were objectively unreasonable.   
Strickland, 466 U.S. at 688.    First, because Grant premised his wish to withdraw 
from the plea agreement on a belief that his attorneys gave him incorrect 
information, this created a conflict with his counsel.    Thus it was prudent for his 
attorneys to request that new counsel be appointed, since the withdrawal would 
have been tainted by the conflict.    See United States v. Davis, 239 F.3d 283, 286‐88 
(2d Cir. 2001) (conflict created when plea agreement coerced by attorney, and 
proper remedy is appointment of new counsel).    Second, if Grant’s counsel had 
withdrawn his plea agreement, it would have exposed him to a significantly 
greater sentence, considering that the charges in his Indictment carried a 
mandatory sentence of life imprisonment.    Therefore it was proper to request 
that new counsel be appointed to consult with Grant before he withdrew his plea, 
even assuming he had an absolute right to withdraw the plea.   

                                              3 
        
       “Judicial scrutiny of counselʹs performance must be highly deferential,” 
and “a court must indulge a strong presumption that counselʹs conduct falls 
within the wide range of reasonable professional assistance.”    Strickland, 466 
U.S. at 689. Grant’s arguments fail to overcome the strong presumption of 
reasonableness.    Because we find that Grant is unable to satisfy the first prong of 
the Strickland test, there is no need to reach the second. Id. at 697.    Accordingly, 
the order of the district court is hereby AFFIRMED.       
        

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                          4